19-13029-smb           Doc 46        Filed 11/15/19 Entered 11/15/19 16:43:10                           Main Document
                                                   Pg 1 of 18


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X

In re:                                                                     Chapter 11

AAGS HOLDINGS LLC,                                                         Case No.: 19-13029 (SMB)

                                       Debtor.
----------------------------------------------------------X

                ORDER GRANTING FINAL APPROVAL OF
   DISCLOSURE STATEMENT AND CONFIRMING PLAN OF REORGANIZATION

         UPON the Motion for an Order (I) Preliminarily Approving Disclosure Statement and

(II) Scheduling Hearing on the Debtor’s Motion for an Order Granting Final Approval of

Disclosure Statement and Confirming Debtor’s Plan of Reorganization filed on October 11, 2019

(the “Combined Hearing Motion”) (ECF doc. no. 17); the Revised Order Shortening Notice and

Scheduling Hearing on the Debtor’s Motion for an Order Approving Disclosure Statement and

Confirming Debtor’s Plan of Reorganization (the “Scheduling Order”) (ECF doc. no. 19); and

         IT APPEARING THAT, the Debtor filed its Plan of Reorganization (the “Initial Plan”)1

(ECF doc. no. 15) and its Disclosure Statement for the Plan (the “Initial Disclosure Statement”

(ECF doc. no. 16) on October 11, 2019 as modified by its Amended Plan of Reorganization

dated November 8, 2019 (the “Amended Plan”)(ECF doc no. 39) and the Amended Disclosure

Statement for the Amended Plan (the “Amended Disclosure Statement”) dated November 8,

2019 (ECF doc no. 40) and as further modified by the Debtor’s Second Amended Plan of

Reorganization dated November 11, 2019 and exhibits thereto (the “Second Amended

Plan”)(ECF doc. No. 41) and the Debtor’s Second Amended Disclosure Statement for the


1 Capitalized terms not otherwise defined in this Confirmation Order shall have the same meaning as set forth in the Plan.
{01034748.DOC;1 }
19-13029-smb        Doc 46   Filed 11/15/19 Entered 11/15/19 16:43:10               Main Document
                                           Pg 2 of 18


Second Amended Plan dated November 11, 2019 and exhibits thereto (the “Second Amended

Disclosure Statement”) (ECF Doc. No. 42) ; and

         Due and proper notice having been given with respect to the Combined Hearing Motion

and the Scheduling Order for the confirmation hearing and the procedures for filing objections to

the Initial Disclosure Statement and the Initial Plan and the adjourned hearings thereon; and

         QPS 23-10 Development LLC having filed the only objection to final approval of the

Disclosure Statement and Confirmation of the Plan of Reorganization (ECF doc no. 28)(the

“Objection”); and

         THE Court having held a hearing on October 29, 2019 to consider final approval of the

Disclosure Statement and confirmation of the Plan, which has been adjourned to November 14,

2019 (together, the “Confirmation Hearing”); and

         UPON the Declaration of David Goldwasser in Support of Confirmation of Plan of

Reorganization filed on October 24, 2019 (ECF doc. no. 28); and upon the proffer of counsel on

the record at the Confirmation Hearing; and upon the record of the Confirmation Hearing; and

         After due deliberation thereon and sufficient cause appearing therefore;

         IN ACCORDANCE with rules 7052 and 9014 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), the Court makes the following findings of fact and

conclusions of law which support final approval of the Disclosure Statement and confirmation of

the Plan. To the extent any finding of fact contained herein shall later be determined to be a

conclusion of law, it shall be so deemed and to the extent any conclusion of law contained herein

shall later be determined to be a finding of fact it shall be so deemed.


{01034748.DOC;1 }                             2
19-13029-smb             Doc 46   Filed 11/15/19 Entered 11/15/19 16:43:10             Main Document
                                                Pg 3 of 18


The Court Finds and Concludes That:

                                          Jurisdiction and Venue

                    1.      This civil proceeding arises under sections 1128 and 1129 of title 11 of the

United States Code (the “Bankruptcy Code”) and arises in a case under the Bankruptcy Code.

                    2.      Jurisdiction over this civil proceeding is vested in the United States

District Court for this District pursuant to section 1334 of title 28 of the United States Code (the

“Judicial Code”).

                    3.      This is a civil proceeding arising under sections 1128 and 1129 of the

Bankruptcy Code and arising in a case under the Bankruptcy Code has been referred to this

Court pursuant to section 157(a) of the Judicial Code and the Standing Order of Reference

Regarding Title 11 Cases to Bankruptcy Judges (S.D.N.Y. February 21, 2012) (Preska, C.J.).

                    4.      This is a core proceeding arising under sections 1128 and 1129 of the

Bankruptcy Code and arising in a case under the Bankruptcy Code. See 28 U.S.C. §157(b)(1).

                    5.      This Court may hear and determine this proceeding and enter appropriate

orders and judgments pursuant to section 157(b)(1) of the Judicial Code. See 28 U.S.C.

§157(b)(2)(A), (L) and (O).

                    6.      Venue of this civil proceeding in this district is proper pursuant to section

1409 of the Judicial Code.

                                           Disclosure Statement

                    7.      On October 11, 2019 this Court preliminarily determined that the

Disclosure Statement contains adequate information in accordance with section 1125 of the


{01034748.DOC;1 }                                  3
19-13029-smb             Doc 46   Filed 11/15/19 Entered 11/15/19 16:43:10           Main Document
                                                Pg 4 of 18


Bankruptcy Code.

                                  No Solicitation of Ballots; Objections

                    8.      As set forth in the Affidavit of Service filed on October 11, 2019 (ECF

doc. no. 21), the Plan, Disclosure Statement, Combined Hearing Motion, and Scheduling Order

were served upon all interested parties in accordance with the applicable Bankruptcy Rules and

the Scheduling Order.

                    9.      All persons, entities and governmental agencies entitled or required to

receive notice of the Plan and Disclosure Statement have received due, proper and adequate

notice of the hearing on the adequacy of the information contained in the Disclosure Statement

and the confirmation of the Plan.

                    10.     All Objections to final approval of the Disclosure Statement or

Confirmation of the Plan have been withdrawn or overruled by the Court or resolved by this

order.

                    11.     Creditors in Class 1 and Interest Holders in Class 2 are unimpaired by the

Plan and are deemed to have accepted the Plan.

                                  Exit Financing; Equity Contributions

                    12.     The exit financing set forth in the Exit Loan Facility Term Sheet for

$29,750,000 made by Churchill Real Estate Fund, or its affiliate (ECF doc. no. 23) (the “Exit

Financing”) along with the Equity Contribution and the Churchill Equity Contribution, all of

which have been deposited with the plan’s Disbursing Agent in the amount of $ 34,415,762 (the

“Plan Funding”) will be sufficient to fund the balance of the Purchase Price so that the Debtor


{01034748.DOC;1 }                                 4
19-13029-smb          Doc 46   Filed 11/15/19 Entered 11/15/19 16:43:10             Main Document
                                             Pg 5 of 18


can close on the acquisition of the Property in accordance with the APS. The Exit Financing was

negotiated, proposed and entered into by the Debtor and the Exit Financing Lender without

collusion, in good faith and from arm’s-length bargaining position. The Plan Funding will be

sufficient to pay or reserve the funds which will be needed under the Plan to satisfy the claims of

the Debtor’s creditors including the payment of any cure claims, pay the expenses of funding the

Exit Financing and pay the expenses of the Property between the Effective Date and the date on

which the Exit Financing matures without the need for further financing or financial

reorganization.

                                         Conditions Precedent

                    13.   All of the conditions precedent to Confirmation, if any, set forth in the

Plan have been met or waived on the record in open court.

                                            Section 1129(a)

                    14.   The Plan complies with the applicable provisions of the Bankruptcy Code.

                    15.   The Plan properly classifies Claims as required by section 1122 of the

Bankruptcy Code.

                    16.   The Claims within each Class designated under the Plan are substantially

similar.

                    17.   The classification of Claims was properly made and is appropriate in

accordance with the terms of the Plan and the requirements of section 1122 of the Bankruptcy

Code for the purposes of distribution of the consideration to be distributed to holders of Claims

under the Plan.


{01034748.DOC;1 }                               5
19-13029-smb          Doc 46   Filed 11/15/19 Entered 11/15/19 16:43:10             Main Document
                                             Pg 6 of 18


                    18.   The Plan specifies that all Classes of Claims and Interests are not impaired

under the Plan, as required by section 1123(a)(2) of the Bankruptcy Code.

                    19.   The Plan provides the same treatment for each Claim of a particular Class,

unless the holder of a particular Claim agrees to a less favorable treatment, as required by section

1123(a)(4) of the Bankruptcy Code.

                    20.   The Plan provides adequate, proper and legal means for the Plan’s

implementation as required by section 1123(a)(5) of the Bankruptcy Code.

                    21.   The Plan provides for the funding and payment sof the Purchase Price and

payment or appropriate reserve for Allowed Claims under the Plan from the Exit Financing, the

Equity Contribution and the Churchill Equity Contribution.

                    22.   The provisions of Article 5 of the Plan with respect to the performance of

the ASP are fair and appropriate and are consistent with the provisions of sections 108(b), 363

and 365 of the Bankruptcy Code.

                    23.   The Plan is consistent with the interests of creditors and with public policy

as required by section 1123(a)(7) of the Bankruptcy Code.

                    24.   The Debtor, as proponent of the Plan, has complied with the applicable

provisions of the Bankruptcy Code, and in particular, with the requirements of sections 1125 and

1126 of the Bankruptcy Code as follows: the Debtor served copies of the Plan, Disclosure

Statement, Combined Hearing Motion, and Scheduling Order on all interested parties in

accordance with the applicable Bankruptcy Rules and the Scheduling Order.

                    25.   No creditor has solicited acceptances of the Plan or participated in the


{01034748.DOC;1 }                               6
19-13029-smb          Doc 46   Filed 11/15/19 Entered 11/15/19 16:43:10             Main Document
                                             Pg 7 of 18


offer, issuance, sale or purchase of securities of the Debtor.

                    26.   The Plan has been proposed in good faith and not by any means forbidden

by law and, viewed in the light of the totality of the circumstances surrounding the formulation,

submission, distribution, and confirmation of the Plan, the Plan will fairly achieve a result

consistent with the objectives and purposes of the Bankruptcy Code.

                    27.   As required by section 1129(a)(4) of the Bankruptcy Code, any payment

made or to be made by the Debtor or any person issuing securities or acquiring property under

the Plan, for services or for costs and expenses in, or in connection with this case, or in

connection with the Plan and incident to this case, has been approved by, or will be subject to the

approval of, this Court as reasonable.

                    28.   There are no rate changes provided for in the Plan, with respect to which

rates, a governmental regulatory commission has jurisdiction over the Debtor after confirmation.

                    29.   No holder of an allowed secured claim has made an election under

section 1111(b)(2) of the Bankruptcy Code.

                    30.   Except to the extent that the holder of a particular Claim has agreed to a

different treatment of such Claim, the Plan provides that the holders of Claims of a kind

specified in section 507(a)(2) of the Bankruptcy Code, subject to the provisions of article 7 of

the Plan with respect to Disputed Claims, each Administrative Claim, to the extent not

previously paid, shall be paid by the Disbursing Agent in Cash in full on (i) the later of (x) the

Closing Date, (y) the date payment of such Claim is due under the terms thereof or applicable

law, or (z) three business days after such Claim becomes an Allowed Administrative Claim or


{01034748.DOC;1 }                               7
19-13029-smb          Doc 46     Filed 11/15/19 Entered 11/15/19 16:43:10            Main Document
                                               Pg 8 of 18


(ii) as may be otherwise mutually agreed in writing between the Debtor and the Holder of such

Claim; provided, however, that any Administrative Claim incurred by the Debtor in the ordinary

course of its business shall be paid in full or performed by the Debtor in accordance with the

terms and conditions of the particular transaction giving rise to such Administrative Claim and

any agreements relating thereto.

                    31.    The Plan provides that each holder of a Claim of a kind specified in

section 507(a)(8) of the Bankruptcy Code, subject to the provisions of Article 7 of the Plan with

respect to Disputed Claims, in full satisfaction, release and discharge of Priority Tax Claims, and

except as may be otherwise mutually agreed in writing between the Debtor and such

Governmental Units, all Priority Tax Claims shall be paid by the Disbursing Agent in Cash in

full at the Closing

                    32.    The Debtor has paid or shall pay all amounts due under 28 U.S.C. §1930,

and any applicable interest thereon, in Cash in full as required by statute, and until the closing,

conversion or dismissal of this case, whichever is earlier, the Post-Confirmation Debtor shall

continue to be responsible for the payment of any such fees and charges

                    33.    The Debtor does not maintain any retiree benefits, as that term is defined

in section 1114(a) of the Bankruptcy Code.

                                                Feasibility

         34.        The Plan is feasible, and confirmation of the Plan is not likely to be followed by

the liquidation, or the need for further financial reorganization, of the Debtor or any successor to

the Debtor under the Plan, except to the extent that such liquidation or reorganization is


{01034748.DOC;1 }                                 8
19-13029-smb          Doc 46   Filed 11/15/19 Entered 11/15/19 16:43:10          Main Document
                                             Pg 9 of 18


proposed in the Plan. In the event the Reorganized Debtor is unable to repay the Exit Financing

upon the earlier of the acceleration or maturity date under the Exit Loan (the “Exit Loan

Payment Date”) the Reorganized Debtor whether by sale of the Property, refinancing of the Exit

Financing or otherwise, the Debtor shall satisfy the Exit Financing obligations by turning over

the Property to the Exit Financing Lender. Such transfer shall relieve the Reorganized Debtor of

any obligations to the Exit Lender; provided however, that such transfer shall not be deemed a

release of any guarantees provided to Exit Lender in support of the Exit Loan, which shall

survive unless such guarantees expire on their own terms.

                                          Transfer Taxes

                    35.   To the maximum extent provided by section 1146(a) of the Bankruptcy

Code, the issuance, transfer, or exchange of any security and the making or delivery of any

instrument of transfer under this Plan, (including any instrument of transfer of the Property or

mortgage on the Property executed in furtherance of the sale contemplated by the Plan), shall not

be subject to tax under any law imposing a stamp tax or similar tax or mortgage tax. The

appropriate state or local government officials or agents shall forego collection of any such tax

or governmental assessment and accept for filing and recordation any of the foregoing

instruments of transfer executed in furtherance of the sale of the Property under the Plan or other

documents executed in connection therewith without the payment of any such tax or

governmental assessment.




{01034748.DOC;1 }                             9
19-13029-smb          Doc 46    Filed 11/15/19 Entered 11/15/19 16:43:10          Main Document
                                             Pg 10 of 18


         IT IS THEREFORE

                                         Disclosure Statement

                    ORDERED, that any and all objections to the Disclosure Statement and the Plan

not previously resolved or withdrawn, whether filed or not, are overruled; and it is further

                    ORDERED, that the Disclosure Statement, be and hereby is, approved as

containing adequate information; and it is further

                                            Exit Financing

                    ORDERED, that the Exit Financing is approved; and it is further

                    ORDERED, that in the event the Reorganized Debtor is unable to repay the Exit

Loan upon the Exit Loan Payment Date, the Reorganized Debtor shall transfer the Property to

the Exit Loan Lender. Such transfer shall relieve the Reorganized Debtor of any obligations to

the Exit Lender; provided however, that such transfer shall not be deemed a release of any

guarantees provided to Exit Lender in support of the Exit Loan, which shall survive unless such

guarantees expire on their own terms, and it is further

                                             Confirmation

                    ORDERED, that the Plan, be and is hereby confirmed; and it is further

                    ORDERED, that the Plan meets each of the requirements of section 1129(a); and

it is further

                                           Vesting of Assets

                    ORDERED, that, except as otherwise provided in the Plan, upon Confirmation,

the Reorganized Debtor shall be authorized to (i) close on the Exit Financing (ii) perform under


{01034748.DOC;1 }                               10
19-13029-smb          Doc 46    Filed 11/15/19 Entered 11/15/19 16:43:10         Main Document
                                             Pg 11 of 18


the APS and (iii) after the Closing on the Property, execute and deliver interests in the

Reorganized Debtor as set forth in the Amended and Restated Operating Agreement. Any other

assets of the Debtor shall vest in the Post-Confirmation Debtor free and clear of all Liens,

Claims and encumbrances; and it is further

                    ORDERED, that following the Effective Date, the Debtor may operate, buy, use,

acquire and dispose of the assets of their estate and may settle and compromise any claims,

interests and causes of action free of any restrictions contained in the Bankruptcy Code or the

Bankruptcy Rules; and it is further



                                         Disbursing Agent

                    ORDERED, that pursuant to the Plan, Robinson Brog Leinwand Greene

Genovese & Gluck P.C. is hereby appointed Disbursing Agent; and it is further

                                      Consummation of the Plan

                    ORDERED, that the Reorganized Debtor may enter into such agreements as are

deemed by it to be necessary to consummate the Plan without further order of the Court; and it is

further

                    ORDERED, that the Reorganized Debtor shall be authorized to take all necessary

steps, and perform all necessary acts, to consummate the terms and conditions of the Plan

including but not limited to: (a) closing on the Exit Financing, (b) performing under the APS,

(c) distributing the Exit Financing, Equity Contribution and Churchill Contribution proceeds to

pay Creditors and fund other expenses payable under the Plan and as set forth in the “Sources


{01034748.DOC;1 }                              11
19-13029-smb          Doc 46    Filed 11/15/19 Entered 11/15/19 16:43:10         Main Document
                                             Pg 12 of 18


and Uses” attached to the Second Amended Disclosure Statement as Exhibit B and (d) after the

Closing, transfer 50% of the membership interests in the Reorganized Debtor to the Churchill

Member pursuant to the Amended and Restated Operating Agreement; and it is further

                    ORDERED, that any Liens held against the Debtor’s property by any creditor of

the Debtor must be released as a condition to payment of any Allowed Claim held by such

creditor; and it is further

                    ORDERED, that this Confirmation Order and all related agreements and

documents necessary to implement the Plan shall be binding upon and inure to the benefit of any

successors and assigns of the Debtor; and it is further

                    ORDERED, that, in furtherance hereof, and in accordance with section 1142(b)

of the Bankruptcy Code, after the Effective Date, the Post-Confirmation Debtor is authorized to

execute and file and record any satisfaction of lien necessary to effectuate or consummate the

terms of the Plan or this Confirmation Order, in the name of the Debtor, or in the name of any

necessary party thereto, and each and every federal, state and local governmental agency or

department is hereby directed to accept any such document; and it is further

                          Transfer Taxes; Recording and Filing Documents

                    ORDERED, that pursuant to section 1146(a) of the Bankruptcy Code, the

issuance, transfer, or exchange of any security and the making or delivery of any instrument of

transfer or mortgage in connection with or in furtherance of the Plan, (including any instrument

executed in furtherance of the transactions contemplated by the Plan), shall not be taxed under

any law imposing a stamp tax or similar tax or mortgage tax; and it is further


{01034748.DOC;1 }                              12
19-13029-smb          Doc 46     Filed 11/15/19 Entered 11/15/19 16:43:10           Main Document
                                              Pg 13 of 18


                    ORDERED, that the Court shall retain jurisdiction with respect to any disputes or

controversies arising with respect to the above ordered paragraph; and it is further

                    ORDERED, that from and after the Effective Date, pursuant to section 1146(a)

of the Bankruptcy Code, all state and local government agencies, entities or authorities are

jointly and severally restrained and enjoined from commencing or continuing any action to

collect from the Debtor or its Property, any stamp, mortgage tax or similar tax within the

meaning of section 1146(a) of the Bankruptcy Code with respect to the transactions

contemplated or described in the Plan; and it is further

                    ORDERED, that the Office of the Register of the City of New York in New York

County shall record any recordable instrument of transfer or mortgage on the Property with

respect to the transfer of any asset pursuant to or in furtherance of the Plan and any other related

instruments contemplated under the Plan (collectively, the “Transfer Documents”) presented by

the Debtor or its agents without the payment of any tax within the purview of section 1146(a) of

the Bankruptcy Code; and it is further

                    ORDERED, that each and every federal, state and local governmental agency or

department is hereby directed to accept any and all documents and instruments necessary, useful

or appropriate to effectuate, implement and consummate the transactions contemplated by the

Plan and this Confirmation Order; and it is further

                    ORDERED, that all filing officers are directed to accept for recording or filing

and to record or file the Transfer Documents presented by the Debtor or its agents immediately

upon presentation thereof without payment of such taxes and without the presentation of any


{01034748.DOC;1 }                                13
19-13029-smb          Doc 46    Filed 11/15/19 Entered 11/15/19 16:43:10          Main Document
                                             Pg 14 of 18


affidavits, instruments or returns otherwise required for recording, and the recording officer is

directed to comply with the provisions of this Confirmation Order; and it is further

                                        Releases and Injunction

                    ORDERED, that the provisions of the Plan, including Article 8, shall bind the

Debtor and all creditors of the Debtor; and it is further

                    ORDERED, on the Confirmation Date of this Plan, the Debtor will be discharged

from any debt that arose before confirmation of this Plan, subject to the occurrence of the

Effective Date, to the extent specified in §1141(d)(1)(A) of the Code, except that the Debtor and

the Post-Confirmation Debtor will not be discharged of any debt: (i) imposed by this Plan; (ii) of

a kind specified in §1141(d)(6)(A); or (iii) of a kind specified in §1141(d)(6)(B); and it is further

                    ORDERED, that to the maximum extent permitted under Section 1125(e) of the

Bankruptcy Code, the Debtor nor any of its respective officers, directors, or employees (acting in

such capacity) nor any professional person employed by any of them, shall have or incur any

liability to any entity for any action taken or omitted to be taken in connection with or related to

the formulation, preparation, dissemination, Confirmation or consummation of the Plan, the

Disclosure Statement or any contract, instrument, release or other agreement or document

created or entered into, or any other action taken or omitted to be taken in connection with the

Plan except in the case of fraud, gross negligence, willful misconduct, malpractice, breach of

fiduciary duty, criminal conduct, unauthorized use of confidential information that causes

damages, or ultra vires acts, and provided that nothing set forth in Section 8.2 of the Plan shall

limit the liability of the Debtor’s professionals pursuant to Rule 1.8 (h)(1) of the New York State


{01034748.DOC;1 }                               14
19-13029-smb          Doc 46    Filed 11/15/19 Entered 11/15/19 16:43:10           Main Document
                                             Pg 15 of 18


Rules of Professional Conduct; and it is further

                    ORDERED, that from and after the Effective Date, a copy of the Confirmation

Order and the Plan shall constitute and may be submitted as a complete defense to any claim or

liability released pursuant to this article 8 of the Plan; and it is further

                    ORDERED, that, (a) except (i) as otherwise provided under Final Order entered

by the Bankruptcy Court or (ii) with respect to the Debtor’s obligations under the Plan, the entry

of the Confirmation Order shall forever stay, restrain and permanently enjoin with respect to any

Claim held against the Debtor as of the date of entry of the Confirmation Order (i) the

commencement or continuation of any action, the employment of process, or any act to collect,

enforce, attach, recover or offset from the Debtor, from the Property, or from property of the

Estate that has been or is to be distributed under the Plan, and (ii) the creation, perfection or

enforcement of any lien or encumbrance against the Property and any property of the Estate that

has been or is to be, distributed under the Plan. Except as otherwise provided in the

Confirmation Order, the entry of the Confirmation Order shall constitute an injunction against

the commencement or continuation of any action, the employment of process, or any act to

collect, recover or offset from the Debtor, from the Property or from property of the Estate, any

claim, any obligation or debt that was held against the Debtor by any person or entity as of the

Confirmation Date except pursuant to the terms of this Plan. The entry of the Confirmation

Order shall permanently enjoin all Creditors, their successors and assigns, from enforcing or

seeking to enforce any such Claims; and it is further




{01034748.DOC;1 }                               15
19-13029-smb          Doc 46     Filed 11/15/19 Entered 11/15/19 16:43:10          Main Document
                                              Pg 16 of 18


                    ORDERED, that, the foregoing injunction shall apply to the holder of a debt, claim

or interest, whether or not a proof of claim was filed or deemed filed, whether such claim was

allowed, whether or not the holder of such claim accepted the Plan, and whether or not the right to

payment was reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,

disputed, undisputed, legal, equitable, secured or unsecured; and it is further

                                    Statutory and Professional Fees

                    ORDERED, that the Reorganized Debtor shall (1) pay all amounts due under 28

U.S.C. §1930, and any applicable interest thereon, in Cash in full as required by statute until the

closing, conversion or dismissal of this case; and (2) file all required quarterly disbursements

reports no later than twenty days after the end of each quarter until the closing, conversion or

dismissal of this case; and it is further



                                        Retention of Jurisdiction

                    ORDERED, that in addition to the retention of jurisdiction with respect to

transfer taxes, the Court shall retain jurisdiction of this case with respect to motions pending

before this Court on or before the Effective Date and thereafter, and matters provided for in

Article 10 of the Plan, including, but not limited to ensuring that the Plan is consummated,

resolving any and all controversies, suits or issues arising in connection with the consummation,

interpretation or enforcement of the Plan or obligations arising thereunder, to the consideration

of any objections filed within the time permitted pursuant to the Plan to the allowance of any

Claim and other matters arising out of or related to the Plan; and it is further


{01034748.DOC;1 }                               16
19-13029-smb          Doc 46     Filed 11/15/19 Entered 11/15/19 16:43:10           Main Document
                                              Pg 17 of 18


                                Notice Provisions and Claims Bar Dates

                    ORDERED, that notice of the entry of this Confirmation Order shall be mailed

by the Debtor to all of its creditors, and other such parties as are entitled to notice within ten

days of the date of entry this Confirmation Order; and it is further

                    ORDERED, that any claims of a kind specified in Article 2 of the Plan that are

not filed on or before the respective deadlines set forth therein shall not participate in any

distribution under the Plan and shall be forever barred; neither the Debtor, nor its estate, nor any

disbursing agent, nor any officer, director, employee or professional person employed by any of

the foregoing shall have any liability therefor or with respect thereto; and any holder of any such

claim shall be forever barred from asserting any such claim against the Debtor, its estate, any

disbursing agent, any officer, director, employee or professional person employed by any of the

foregoing, or its respective property, whether any such claim is deemed to arise prior to, on or

subsequent to the Effective Date; and it is further

                    ORDERED, that notwithstanding anything to the contrary contained in this

Order, nothing in this Order shall preclude any claim or defense of any non-party against any

other non- party; and it is further


                    ORDERED, that, except as otherwise hereafter directed by the Court, notice of

all subsequent pleadings in this case shall be limited to (i) the Debtor, (ii) Debtor’s counsel, (iii)

the United States Trustee, (iv) the Exit Lender and (v) any party affected by the relief sought;

and it is further




{01034748.DOC;1 }                               17
19-13029-smb          Doc 46    Filed 11/15/19 Entered 11/15/19 16:43:10      Main Document
                                             Pg 18 of 18


                    ORDERED, that notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062 or

otherwise, this Confirmation Order shall be effective and enforceable immediately upon the

entry of this Confirmation Order and the transactions contemplated under the Plan shall take

place immediately.

Dated: New York, New York
       November 15, 2019


                                               /s/ STUART M. BERNSTEIN_____________
                                               HONORABLE STUART M. BERNSTEIN
                                               UNITED STATES BANKRUPTCY JUDGE




{01034748.DOC;1 }                             18
